Title: To Benjamin Franklin from the Comte d’Estaing, 25 December 1777
From: Estaing, Charles-Henri, comte d’
To: Franklin, Benjamin


Thursday, at Passy Xbre. 25th 1777
Count d’Estaing presents his dutys to the truly right honourable Benjamin Franklin and desires, if it is possible, the favor of his Excellency’s presence but for Nonday near only: he begs pardon for that trouble, Mr. Franklin will be so good as to guess the reason of it: the other Excellency is very deep upon the Punctilio, and it is probable his Higness of Bragance must be too a Visitor.
Do you can read my brooked English?
